DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the analog-to-digital converter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 7 is interpreted as reading the first and second input voltages using an analog-to-digital converter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 110515446A to Guangdong Inspur Big Data Res Co Ltd1 [Guangdong].
Referring to claim 1, Guangdong teaches the data storage device [0005] comprising:
An electrical connector configured to receive an input voltage to power electronics of the data storage device [0005].
a fuse electrically coupled between the electrical connector and the electronics and configured to output a signal indicative of current being inputted to the data storage device [0005].
a controller configured to calculate power based on the input voltage and the signal indicative of the current [0005].
Referring to claim 4, Guangdong teaches 2 input voltages [0005]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guangdong as applied to claims 1 and 4 above and further in view of Michael2.
Referring to claim 2, while Guangdong teaches the invention substantially as claimed above, it is not explicitly taught that the signal indicative of the current  comprises a voltage that is proportional to the current being input to the data device.  Instead, Guangdong just broadly 
Referring to claim 3, while Guangdong and Michael teach the invention substantially as claimed above, it is not explicitly taught to couple an ADC between the fuse and controller.  Rather, Michael teaches that the ADC is part of the controller.  But Michael teaches that the controller receives the analog signal via its ADC [col. 4 lines 54-59] so essentially, the controller is first performing an analog to digital conversion of the analog voltage representing the current before it calculates device component power.  Therefore, it would have been obvious by design choice to either include the ADC with the controller or couple the ADC between the controller and fuse because both instances would provide identical functionality of converting the analog signal into digital form for the controller to process and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
Referring to claims 5-6, while Guangdong does not explicitly teach a multiple output pins in parallel or a singular output pin for transmitting the signals indicative of the current, the examiner is taking official notice that parallel and serial data transmission are both well-known methods of data transfer in the art.  It would have been obvious to one of ordinary skill in the art to utilize either technique because Guangdong is required to send current information from both monitors and using two output pins (1 for each monitor) or a singular pin for both wherein the 
Referring to claim 7, because Michael teaches using an ADC to receive the voltage signal that represents the current, it would have further been obvious to also read the input voltages using an ADC so that the BMC could calculate the power using a common format (i.e. digital data representing the current and voltages). 
Referring to claims 8-9 and 11-12, these are rejected on the same basis as set forth hereinabove.  Guangdong and Michael teach the device and therefore teaches the method performed by the device.
Referring to claim 13, because the BMC receives two different voltages and calculates the power, the BMC would naturally have to either perform two separate power calculations for each of the voltages (12V and 5V) multiplied by the current or perform a singular calculation using 17V (12V+5V) and multiplying that by the current.  Because of this, it would have been obvious to one of ordinary skill in the art to try performing two separate power calculations for each of the voltages because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
Referring to claim 14, both Guangdong and Michael teach that the calculated power reflects the power consumed by the component (i.e. the storage device) [0005 and col. 5 lines 41-49 respectively].
Referring to claims 15-17, while Guangdong and Michael teach the invention substantially as claimed above, it is not explicitly taught to include an average power calculation and to log calculated power and transmit the log to a host device.  The examiner is taking official notice that it is well known to calculate metrics other than total power such as average power 
Referring to claim 18, this is rejected on the same basis as set forth hereinabove.  Guangdong and Michael teach the system and method and therefore teach the circuitry performing the same.  The BMC in Guangdong is interpreted as the claimed SoC while the EFUSE is interpreted as both the 12V and 5V power monitors.
Allowable Subject Matter
Claims 10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest either scaling down the digital representation of the current nor does the prior art teach or suggest the inclusion of a second current being input.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        11/5/21


    
        
            
        
            
        
            
        
            
    

    
        1 Cited by applicant
        2 Cited in the previous office action